PER CURIAM.
Appellant, State of Florida, Department of Highway Safety and Motor Vehicles, Division of Driver Licenses, appeals an order of the Circuit Court of Dade County granting certiorari and quashing an order of appellant which suspended appellee’s driving privileges for one year and denied reinstatement of such privileges.
The determinative point on appeal is whether the circuit court erred in denying the state’s motion to dismiss the petition for certiorari which was filed September 22nd, 1975, more than thirty days after the entry of the state’s order denying, reinstatement of appellee’s driving privileges. The appellant argues that the circuit court lacked jurisdiction to consider appellee’s petition for certiorari inasmuch as, it was not timely filed. We find merit in the state’s contention and reverse. The petition should have been dismissed. See State of Florida, Department of Highway Safety and Motor Vehicles, Division of Driver Licenses v. Adams, 338 So.2d 542 (Fla. 1st DCA 1976).
Reversed.